                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       LUIS HURTADO LUCERO,                              Case No. 18-cv-05395-LB
                                  12                        Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER DENYING WITHOUT
                                  13                v.                                       PREJUDICE PLAINTIFF’S
                                                                                             APPLICATION TO SERVE
                                  14       IRA SERVICES, INC., et al.,                       DEFENDANT BY PUBLICATION
                                  15                        Defendants.                      Re: ECF No. 53
                                  16

                                  17                                             INTRODUCTION

                                  18         Plaintiff Luis Hurtado Lucero alleges that he was defrauded to place his retirement savings in

                                  19   an investment program that turned out to be an illegal Ponzi scheme.1 Mr. Lucero sued a number

                                  20   of defendants, including William Benson Peavey, Jr., who allegedly presented himself to Mr.

                                  21   Lucero as an attorney knowledgeable about tax-free retirement planning and convinced Mr.

                                  22   Lucero to invest in this program.2

                                  23         Mr. Lucero states that he has made repeated attempts to serve a summons and complaint on

                                  24   Mr. Peavey, including by hiring a process server and a private investigator to attempt to locate Mr.

                                  25

                                  26   1
                                        Compl. – ECF No. 1 at 2 (¶ 1). Citations refer to material in the Electronic Case File (“ECF”);
                                  27   pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id. at 6 (¶¶ 21–22).
                                  28

                                       ORDER – No. 18-cv-05395-LB
                                   1   Peavey and trying to serve him at five separate addresses linked with him, and trying to serve him

                                   2   by mail.3 Mr. Lucero contends that Mr. Peavey cannot be located with reasonable diligence.4 Mr.

                                   3   Lucero thus seeks to serve Mr. Peavey by alternative methods, namely, publication in the San

                                   4   Francisco Chronicle.

                                   5         The court can decide Mr. Lucero’s application without oral argument. N.D. Cal. Civ. L.R.

                                   6   7-1(b). California Civil Procedure Code § 415.50(a) requires a plaintiff seeking to serve a

                                   7   summons by publication to demonstrate, “upon affidavit,” that “[a] cause of action exists against

                                   8   the party upon whom service is to be made or he or she is a necessary or proper party to the

                                   9   action.” As Mr. Lucero has not filed a sworn affidavit demonstrating that he has a claim against

                                  10   Mr. Peavey, the court denies without prejudice his application to serve Mr. Peavey by publication.

                                  11

                                  12                                                  STATEMENT
Northern District of California
 United States District Court




                                  13         Mr. Lucero determined that the last known address for Mr. Peavey was a P.O. box address in

                                  14   South San Francisco.5 Mr. Lucero attempted to serve Mr. Peavey by mail at that P.O. box.6 Mr.

                                  15   Peavey did not return a signed waiver of process of service or file a responsive pleading.7

                                  16         Mr. Lucero then hired a private investigator, Fact Quest, and a process server through One

                                  17   Legal, Inc., to locate and serve Mr. Peavey.8 One Legal conducted skip-trace searches of Mr.

                                  18   Peavey and his wife and located four other addresses linked with Mr. Peavey.9 Mr. Lucero’s

                                  19   process server made multiple attempts to serve Mr. Peavey at those addresses but was unable to do

                                  20   so.10 (At one of the addresses, Mr. Peavey’s son answered and said that his father no longer lives

                                  21

                                  22
                                       3
                                        Pl. Appl. – ECF No. 53 at 12; Bulgucheva Decl. – ECF No. 53 at 3–4 (¶¶ 3–4); Service Reports –
                                       ECF No. 53 at 7–10.
                                  23   4
                                           Pl. Appl. – ECF No. 53 at 12.
                                  24
                                       5
                                           Bulgucheva Decl. – ECF No. 53 at 3 (¶ 3).
                                       6
                                           Id.
                                  25   7
                                           Id.
                                  26   8
                                           Id. at 3–4 (¶¶ 3–4).
                                  27
                                       9
                                           Id. at 3 (¶ 3); Pl. Status Rep. – ECF No. 47 at 1.
                                       10
                                            Bulgucheva Decl. – ECF No. 53 at 3–4 (¶ 3); Service Reports – ECF No. 53 at 7–10.
                                  28

                                       ORDER – No. 18-cv-05395-LB                               2
                                   1   at that address and no longer uses it as a mailing address and that he has little contact with his

                                   2   father.11) Fact Quest obtained the physical address linked with Mr. Peavey’s P.O. box, and Mr.

                                   3   Lucero’s process server attempted to serve Mr. Peavey there, but that address turned out to be a

                                   4   house that Mr. Peavey had rented fifteen years ago where he no longer lives.12

                                   5         Mr. Lucero filed an ex parte application to serve the summons and complaint on Mr. Peavey

                                   6   by publication in the San Francisco Chronicle.13 The court asked Mr. Lucero if he had any other

                                   7   contact information for Mr. Peavey.14 Mr. Lucero responded with a phone number and an email

                                   8   address that he used to use to communicate with Mr. Peavey before this lawsuit began.15

                                   9

                                  10                                                 ANALYSIS

                                  11   1. Governing Law

                                  12         Under Federal Rule of Civil Procedure 4(e)(1), a plaintiff may serve an individual defendant
Northern District of California
 United States District Court




                                  13   using any method permitted by the law of the state where the district court is located or where

                                  14   service is effected.

                                  15         California law permits service by publication “if upon affidavit it appears to the satisfaction of

                                  16   the court in which the action is pending that the party to be served cannot with reasonable

                                  17   diligence be served in another manner specified in this article.” Cal. Civ. Proc. Code § 415.50(a).

                                  18   Other such service methods include: (1) personal delivery to the party, see Cal. Civ. Proc. Code

                                  19   § 415.10; (2) delivery to someone else at the party’s usual residence or place of business with

                                  20   mailing after (known as “substitute service”), see id. § 415.20; (3) service by mail with

                                  21   acknowledgment of receipt, see id. § 415.30; and (4) service on persons outside the state by

                                  22   certified or registered mail with a return receipt requested, see id. § 415.40. Additionally, courts in

                                  23   this district have authorized service by email under California Civil Procedure Code § 413.30. See,

                                  24

                                  25   11
                                            Service Report – ECF No. 53 at 9.
                                  26
                                       12
                                            Bulgucheva Decl. – ECF No. 53 at 4 (¶ 4); Service Report – ECF No. 53 at 10.
                                       13
                                            Pl. Appl. – ECF No. 53.
                                  27   14
                                            Clerk’s Notice – ECF No. 55.
                                  28   15
                                            Pl. Status Rep. – ECF No. 56.

                                       ORDER – No. 18-cv-05395-LB                          3
                                   1   e.g., Cisco Sys., Inc. v. Shaitor, No. 18-cv-00480-LB, 2018 WL 3109398, at *3–4 (N.D. Cal. June

                                   2   25, 2018); Steve McCurry Studios, LLC v. Web2Web Mktg., Inc., No. C 13-80246 WHA, 2014

                                   3   WL 1877547, at *2–3 (N.D. Cal. May 9, 2014); Facebook, Inc. v. Banana Ads, LLC, No. C-11-

                                   4   3619 YGR, 2012 WL 1038752, at *3 (N.D. Cal. Mar. 27, 2012).

                                   5       In determining whether a plaintiff has exercised “reasonable diligence,” the court examines

                                   6   the affidavit to see whether the plaintiff “took those steps a reasonable person who truly desired to

                                   7   give notice would have taken under the circumstances.” Donel, Inc. v. Badalian, 87 Cal. App. 3d

                                   8   327, 333 (1978). The reasonable-diligence requirement “denotes a thorough, systematic

                                   9   investigation and inquiry conducted in good faith by the party or his agent or attorney.” Kott v.

                                  10   Super. Ct., 45 Cal. App. 4th 1126, 1137 (1996). “Before allowing a plaintiff to resort to service by

                                  11   publication, the courts necessarily require him to show exhaustive attempts to locate the

                                  12   defendant, for it is generally recognized that service by publication rarely results in actual notice.”
Northern District of California
 United States District Court




                                  13   Watts v. Crawford, 10 Cal. 4th 743, 749 n.5 (1995) (internal quotations and citations omitted).

                                  14   And because of due-process concerns, service by publication should be allowed only “as a last

                                  15   resort.” Donel, 87 Cal. App. 3d at 333.

                                  16      That a plaintiff has taken one or a few reasonable steps to serve a defendant does not mean that

                                  17   all “myriad of other avenues” have been properly exhausted to warrant service by publication. Id.

                                  18   But “[a] number of honest attempts to learn [a] defendant’s whereabouts or his address by inquiry

                                  19   of relatives, friends, and acquaintances, or of his employer, and by investigation of appropriate

                                  20   city and telephone directories, the voters’ register, and the real and personal property index in the

                                  21   assessor’s office, near the defendant’s last known location, are generally sufficient.” Kott, 45 Cal.

                                  22   App. 4th at 1137. “These are likely sources of information, and consequently must be searched

                                  23   before resorting to service by publication.” Id. The reasonable-diligence inquiry is fact and case

                                  24   specific. Id. at 1137–38 (“[T]he showing of diligence in a given case must rest on its own facts

                                  25   and no single formula or mode of search can be said to constitute due diligence in every case.”)

                                  26      Separate from the reasonable-diligence requirement, a plaintiff seeking to serve a summons by

                                  27   publication must also demonstrate “upon affidavit” that “[a] cause of action exists against the

                                  28   party upon whom service is to be made or he or she is a necessary or proper party to the action.”

                                       ORDER – No. 18-cv-05395-LB                         4
                                   1   Cal. Civ. Proc. Code § 415.50(a); see, e.g., THC-Orange Cty. v. Valdez, No. 17-cv-01911-LB,

                                   2   2017 WL 2171185, at *2 (N.D. Cal. May 17, 2017) (“The plaintiff “must offer ‘independent

                                   3   evidentiary support, in the form of a sworn statement of facts, for the existence of a cause of action

                                   4   against the defendant.’”) (citing cases). A verified complaint is insufficient to satisfy this

                                   5   requirement; instead, the plaintiff must submit a sworn affidavit demonstrating that he has a claim

                                   6   against the defendant as a jurisdictional prerequisite to serving a summons by publication on that

                                   7   defendant. Harris v. Cavasso, 68 Cal. App. 3d 723, 726 (1977).

                                   8

                                   9   2. Application

                                  10         Mr. Lucero has not filed an affidavit demonstrating that he has a claim against Mr. Peavey.

                                  11   The court thus denies without prejudice his application to serve Mr. Peavey by publication. Cf.

                                  12   THC-Orange Cty., 2017 WL 2171185, at *3.
Northern District of California
 United States District Court




                                  13         Separately, while the court does not decide the issue here, it raises as a question whether Mr.

                                  14   Lucero has demonstrated sufficiently that he cannot with reasonable diligence serve Mr. Peavey in

                                  15   another manner. Mr. Lucero has an email address for Mr. Peavey,16 but he does not say whether he

                                  16   tried to contact Mr. Peavey at that address or send him the summons and complaint there (and if

                                  17   so, whether the email went through or bounced back). “Any email communications may be

                                  18   relevant to demonstrate [Mr. Lucero]’s diligence; whether Mr. [Peavey] received actual notice of

                                  19   the lawsuit and is evading service, thus bolstering the case for service by publication; and whether

                                  20   service by email is a superior means to provide Mr. [Peavey] with actual notice of the suit.” Cf.

                                  21   THC-Orange Cty., 2017 WL 2171185, at *3 (citing cases); see also, e.g., Cisco, 2018 WL

                                  22   3109398, at *3–4 (authorizing service by email).

                                  23         Additionally, while Mr. Lucero has tried to run skip-trace searches of Mr. Peavey and his wife

                                  24   and hired a private investigator to find the physical addressed linked with Mr. Peavey’s P.O. box,

                                  25   it is not clear that Mr. Lucero has exhausted the “myriad of other avenues” that may be available

                                  26   for locating Mr. Peavey. (For example, it is not clear whether his private investigator did anything

                                  27

                                  28   16
                                            Pl. Status Report – ECF No. 56.

                                       ORDER – No. 18-cv-05395-LB                          5
                                   1   beyond finding the address linked with Mr. Peavey’s P.O. box.) Mr. Lucero may wish to consider

                                   2   if there are other avenues he might be able to pursue to locate Mr. Peavey. Cf. Castillo-Antonio v.

                                   3   Azurdia, No. C-13-05709-DMR, 2014 WL 7206609, at *4 (N.D. Cal. Dec. 18, 2014) (denying

                                   4   motion for leave to serve by publication and proposing additional measures that plaintiff should

                                   5   take first, including “(1) contacting [defendant]’s relatives, friends, or neighbors; (2) emailing

                                   6   [defendant], if his email address is known; (3) determining whether [defendant] still owns the []

                                   7   property [where the defendant’s business was located] and attempting to locate him there; and

                                   8   (4) contacting [defendant]’s co-defendant for [his] contact information”); THC-Orange Cty., 2017

                                   9   WL 2171185, at *3 (generally same).

                                  10

                                  11                                             CONCLUSION

                                  12      The court denies without prejudice Mr. Lucero’s application to serve Mr. Peavey by
Northern District of California
 United States District Court




                                  13   publication.

                                  14

                                  15      IT IS SO ORDERED.

                                  16      Dated: May 15, 2019

                                  17                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  18                                                    United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-05395-LB                         6
